SUPPLEMENT DATED APRIL 27, 2009 TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUES DATED MAY 1, 2006 FOR FUTURITY ACCOLADE, FUTURITY SELECT FOUR, FUTURITY FOCUS II AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On April 1, 2009, shareholders approved the merger of each of the following portfolios of the J.P. Morgan Series Trust II into a compatible portfolio of JPMorgan Insurance Trust after the close of business on April 24, 2009: JPMorgan International Equity Portfolio merged with and into JPMorgan Insurance Trust International Equity Portfolio JPMorgan Small Company Portfolio merged with and into JPMorgan Insurance Trust Small Cap Core Portfolio (formerly named JPMorgan Insurance Trust Small Cap Equity Portfolio) JPMorgan U.S. Large Cap Core Equity Portfolio merged with and into JPMorgan Insurance Trust U.S. Equity Portfolio (formerly named JPMorgan Insurance Trust Diversified Equity Portfolio) JPMorgan International Equity Portfolio, JPMorgan Small Company Portfolio, and JPMorgan U.S. Large Cap Core Equity Portfolio are no longer available for investment and all references to these portfolios are hereby deleted from each of the above-listed prospectuses. Please retain this supplement with your prospectus for future reference. Futurity II, Focus, Accolade, Focus II, Select 4, Futurity (JP
